
	
		I
		111th CONGRESS
		2d Session
		H. R. 4498
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To permit voters to vote for None of the
		  Above in elections for Federal office and to require an additional
		  election if None of the Above receives the most
		  votes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal None of the Above Act of
			 2010.
		2.Placement of
			 None of the Above on ballots in elections for Federal
			 office
			(a)In
			 generalNotwithstanding any
			 other provision of law, in each election for Federal office there shall be
			 included on the ballot a separate line, after the names of all candidates, as
			 follows:
				
					
						None of the
				  Above
					
					.
			(b)ProceduresAny voter may vote for None of the
			 Above in the same manner as for a candidate. If None of the
			 Above receives the most votes, a new election shall be held not less
			 than 20 days and not more than 30 days after the results of the first election
			 are certified.
			
